Title: To Thomas Jefferson from Madame de Tessé, 9 March [1789]
From: Tessé, Adrienne Catherine de Noailles, Comtesse de
To: Jefferson, Thomas



ce 9 mars [1789]

Madame de Tessé est bien malheureuse de s’être persuadée que les arbres de Monsieur Jefferson ne devoient pour leur sureté voiager qu’en mars. Cette bétise la prive d’une satisfaction qui lui etoit chere, celle de contribuer par ces soins à l’accroissement du verger de Monticello. Les femmes sont plus ou moins superstitieuses, mais elles le sont toutes un peu. Me. de Tessé, pour satisfaire ce besoin de sa nature, a voulu placer un hommage plus digne d’elle dans le Palais de la sagesse et du genie, les rigueurs de cet hiver s’y sont opposé. Elle demande a genoux la connoissance de quelque bagatelle françoise qui puisse Retracer en Virginie à Monsieur Jefferson le souvenir de l’hommage bien tendre et bien sincère qu’on lui rend à Chaville.
